COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-13-00040-CV
Style:                      Forest Oil Corporation
                            v El Rucio Land and Cattle Company, Inc., San Jacinto Land Partnership, Ltd., McAllen
                            Trust Partnership and James Argyle McAllen
Date motion filed*:         March 26, 2013
Type of motion:             Motion for Extension of Time to File Clerk’s Record
Party filing motion:        Harris County District Clerk
Document to be filed:       Clerk’s Record

If motion to extend time:
         Deadline to file document:                    February 6, 2013
         Number of previous extensions granted:        0
         Length of extension sought:                   Until April 29, 2013

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/Jane Bland
                   Acting individually          Acting for the Court

Panel consists of ______________________________.

Date: April 2, 2013




November 7, 2008 Revision